PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/028,746
Filing Date: 6 Jul 2018
Appellant(s): Kieong et al.



__________________
Alan G. Rego
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/01/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/14/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Section I
A. Appellant argues Culter does not teach "without any inquiry by or for any particular data storage device," see appellant’s remarks pp. 14-17. Examiner respectfully disagrees as the inquiry in Culter is done by an administrator and not the particular storage device as being claimed, (“For example, the composite image file 204 may be built in response to administrator input to servers 206 in communication with the website 202 and the MSA enclosure 210,” see Culter paragraph [0021]).
 Appellant also argues Culter does not teach "a greater variety than necessary for any one data storage device or combination of data storage devices in a single data storage system," see appellant’s remarks pp. 14-17. Examiner respectfully disagrees as Culter teaches providing a greater variety of firmware than necessary for one storage device. Culter’s composite image file contains multiple firmware update images which is suitable for different components, (“The MSA enclosure 210 also comprises additional auxiliary processors 214 external to the MSA controllers 212. Periodically or as needed, firmware update images are developed for the various processors of the MSA enclosure 210. These firmware update images may be packaged together as a composite image file (e.g., composite image file 204) to facilitate distribution and deployment of firmware update images to firmware endpoints (e.g., the auxiliary processors 214, the enclosure management processors 216 and/or the RAID storage processors 218) of the MSA enclosure 210,” see Culter paragraph [0022]). Culter’s MSA enclosure comprises a bunch of disks which examiner is interpreting each disk as a data storage device. The composite image contains more firmware images than necessary for one individual disk which read on claimed limitation "a greater variety than necessary for any one data storage device or combination of data storage devices in a single data storage system". 
Appellant also argues Cho takes a portion of claim 1 out of context, see appellant’s remarks pp. 18-20. Examiner respectfully disagrees as Cho was not relied upon to teach appellant’s “downloading” step but was used to teach the “comparing” step and the “selection and validation” step. Cho is analogous art because it is in the same field of endeavor of software development as Culter and Deva. They are related to updating firmware within a device, (“Referring to FIG. 3, when a plurality of firmwares are prepared in a firmware developing operation, a plurality of firmwares may be combined to one integrated firmware. For example, firmware 1, firmware 2, and firmware 3 may be included with integrated firmware A. A reference of firmware included in one integrated firmware may be a controller involved in a function (e.g., smart cruise control, front crash prevention, lane departure warning, etc.) implemented in the vehicle or an update data and may be exemplary, and thus, the present disclosure may not be limited to a reference of firmware included in one integrated firmware,” see Cho paragraph [0032]). Even though 
B. Appellant argues claims 7 and 10-14 are allowable over the combination of Culter, Deva and Cho at least by virtue of their dependence on allowable claim 1. Examiner respectfully disagrees as argued above in Section I A. 
Section II
A. Appellant argues Sundrani does not cure the deficiencies in Culter, Deva and Cho, see appellant’s remarks pp. 21. Examiner respectfully disagrees as stated in the above arguments with regards to Culter and Cho.
B. Appellant argues claims 4-6 are allowable over the combination of Culter, Deva and Cho at least by virtue of their dependence on allowable claim 2. Examiner respectfully disagrees as argued above in Section II A. 
Section III 
Appellant argues Lopez claim 8 does not teach “creating and/or downloading combo files of the type featured in claim 1 and 8”, see appellant’s remarks pp. 21. Examiner respectfully disagrees, Lopez teaches downloading using one or more instructions and one or more communication procedures in paragraph [0039] which examiner is interpreting as download commands used to download said files. One or ordinary skills in the art would have deemed obvious before the effective filling date of the claimed invention to modify Culter’s teaching of downloading composite image file from 
Section IV
Appellant argues claim 15 with similar approach used in claim 1, see appellant’s remarks pp. 23-26. Examiner respectfully disagrees as stated in previous arguments regarding claim 1. Appellant also argues Teachman does not teach segments of combo file downloaded to a first buffer. Examiner respectfully disagrees as previously stated in the Advisory Action mailed 09/17/2021, Teachman teaches downloading a firmware in packets which examiner is interpreting as segments into DRAM memory and flash memory, see Teachman paragraph [0031]. 
Section V
A. Appellant further argues claim 18 are similar to elements of claims discussed in section I-IV, see appellant’s remarks pp. 27. Examiner respectfully disagrees as argued above in Sections I-IV. 
B. Appellant argues claims 19-21, 23 and 24 are allowable over the combination of Culter, Cho, Teachman and Deva at least by virtue of their dependence on independent claims that are allowable for reasons provided above in sections I-IV, part A of section V. Examiner respectfully disagrees as argued above in Section I-IV and V part A.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193    

/HANG PAN/Primary Examiner, Art Unit 2193                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                     

{ 3 }
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.